DETAILED ACTION
	This is a first office action in response to application 17/289,231 filed 04/28/2021, in which claims 1-18 are presented for examination. Currently claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Claims 2, 3, 4, 11, recite the conjunction "if" when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. To avoid potential issues the Office suggests changing “if” to “when”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, and 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. U.S. Patent Application Publication No. 2019/0197929 A1 hereinafter Hsieh.

Consider Claim 1:
	Hsieh discloses a debugging method, applied to a display device, wherein the debugging method comprises the following steps: (Hsieh, See Abstract.)
	generating gamma correction information; and (Hsieh, [0021], “More specifically, with these databases, the test system 10 may calculate a plurality of display setting parameters, for example, a red gamma curve, a green gamma curve, a blue gamma curve, a color temperature and/or other display setting parameters.  The display setting parameters may include information associated with the test frame data.  After calculating the display setting parameters, the test system 10 may store the display setting parameters into a memory (not shown) of the driving apparatus 100 (e.g., an one-time programming (OTP) circuit, an electrically erasable programmable read only memory (EEPROM) or any other memory) through a command interface circuit of the driving apparatus 100.”)
(Hsieh, [0011], [0021], “More specifically, with these databases, the test system 10 may calculate a plurality of display setting parameters, for example, a red gamma curve, a green gamma curve, a blue gamma curve, a color temperature and/or other display setting parameters.  The display setting parameters may include information associated with the test frame data.  After calculating the display setting parameters, the test system 10 may store the display setting parameters into a memory (not shown) of the driving apparatus 100 (e.g., an one-time programming (OTP) circuit, an electrically erasable programmable read only memory (EEPROM) or any other memory) through a command interface circuit of the driving apparatus 100.”)
	wherein: the display device further comprises a control board, (Hsieh, [0023], “In the embodiment illustrated in FIG. 1, the driving apparatus 100 can include at least a command interface circuit 110, a built-in self test (BIST) circuit 120 and a driving circuit 130.  The driving circuit 130 may drive the display panel 11 to display an image.  The implementation manner of the driving circuit 130 is not limited in the invention.  For instance, the driving circuit 130 may include at least a conventional source driving circuit or another driving circuit.  ”)
	the control board integrates a gamma chip, and the gamma chip obtains the gamma correction information from the source driver board. (Hsieh, [0037], [0021], “More specifically, with these databases, the test system 10 may calculate a plurality of display setting parameters, for example, a red gamma curve, a green gamma curve, a blue gamma curve, a color temperature and/or other display setting parameters.  The display setting parameters may include information associated with the test frame data.  After calculating the display setting parameters, the test system 10 may store the display setting parameters into a memory (not shown) of the driving apparatus 100 (e.g., an one-time programming (OTP) circuit, an electrically erasable programmable read only memory (EEPROM) or any other memory) through a command interface circuit of the driving apparatus 100.”)
Consider Claim 5:
Hsieh discloses the debugging method according to claim 1, after the step of bumming, by a testing machine, the gamma correction information into a source driver board of the display device, farther comprising verification steps: (Hsieh, See claim 1.)
	starting the display device, and reading pre-stored gamma correction information from the source diver board in the display device and storing the gamma correction information in the gamma chip in the control board of the display device; (Hsieh, [0037-0039], [0031], [0007], “The BIST circuit generates test frame data representing a test pattern according to the test command and sets a grayscale of the test pattern according to the grayscale parameter included in the test command.  The multiplexer circuit is coupled to the BIST circuit to receive the test frame data.  The multiplexer circuit is coupled to the video interface circuit to receive the video frame data.  The multiplex circuit is configured to select to output the test frame data in a test mode and select to output the video frame data in a normal operation mode.  The driving circuit is coupled to an output terminal of the multiplex circuit.  The driving circuit is configured to drive the display panel to display an image according to the test frame data or the video frame data output from the output terminal of the multiplex circuit.”)
	converting, by the gamma chip, the gamma correction information into an actually required gamma voltage to drive a display panel of the display device; and (Hsieh, [0008], [0011], “”Thus, the test frame data generated by the BIST circuit can be applied to adjust and calibrate display parameters (e.g., gamma curves and/or color temperatures).  Because the driving apparatus can self-generate the test frame data representing the test pattern, the external apparatus (e.g., the test system) is not required to transmit the test frame data required for the measurement with a video interface.)
	obtaining, by a sensor board of the testing machine, brightness and flicker data information of the panel after startup of the display device, (Hsieh, [0020], “During a period in which the display panel 11 displays the test pattern 12, an optical measurement device 13 may optically measure the test pattern 12 displayed by the display panel 11 and provide an optical measurement result to a test system (a test platform) 10.  For instance, the optical measurement device 13 may measure brightness values and/or color coordinate values of images displayed by the display panel 11, and the test system 10 may serve the brightness values and/or the color coordinate values provided by the optical measurement device 13 as databases required for adjusting gamma curves and color temperatures of the driving apparatus.”)
	and performing verification again. (Hsieh, [0029], “FIG. 4 is a flowchart illustrating an operating method of a driving apparatus of a display panel according to another embodiment of the invention.  Referring to FIG. 3 and FIG. 4, the command interface circuit 110 receives the test command 10a in step S410.  In step S420, the BIST circuit 120 generates the test frame data representing the test pattern 12 according to the test command 10a and sets the grayscale of the test pattern 12 according to the test command 10a.  In step S430, the video interface circuit 310 receives the video frame data.  The operation mode of the driving apparatus 300 may be determined in step S440.  When the operation mode of the driving apparatus 300 is the test mode, step S450 is performed.  When the operation mode of the driving apparatus 300 is the normal operation mode, step S460 is performed.”)
Consider Claim 6:
	Hsieh discloses the debugging method according to clam 5, wherein the testing machine comprises a sensor, and the step of generate gamma correction information comprises: collecting, by the sensor, the data information of the display panel, and calculating target brightness, to generate the gamma correction information. (Hsieh, [0003], [0011], [0026], [0039], [0020], “During a period in which the display panel 11 displays the test pattern 12, an optical measurement device 13 may optically measure the test pattern 12 displayed by the display panel 11 and provide an optical measurement result to a test system (a test platform) 10.  For instance, the optical measurement device 13 may measure brightness values and/or color coordinate values of images displayed by the display panel 11, and the test system 10 may serve the brightness values and/or the color coordinate values provided by the optical measurement device 13 as databases required for adjusting gamma curves and color temperatures of the driving apparatus.”)

Consider Claim 7:
	Hsieh discloses the debugging method according to claim 5, wherein the sensor board of the testing machine comprises a photoelectric sensor, and the step of generating gamma correction information comprises: obtaining, by the photoelectric sensor of the testing machine, current brightness of the display panel, and calculating target brightness, to generate the gamma correction information. (Hsieh, [0020], “During a period in which the display panel 11 displays the test pattern 12, an optical measurement device 13 may optically measure the test pattern 12 displayed by the display panel 11 and provide an optical measurement result to a test system (a test platform) 10.  For instance, the optical measurement device 13 may measure brightness values and/or color coordinate values of images displayed by the display panel 11, and the test system 10 may serve the brightness values and/or the color coordinate values provided by the optical measurement device 13 as databases required for adjusting gamma curves and color temperatures of the driving apparatus.”)
Consider Claim 8:
	Hsieh discloses the debugging method according to clam 5, wherein the testing machine further comprises a pattern generator and a processor, and in the step of starting the display device, and reading pre-stored gamma correction information from the source driver board in the display device and storing the gamma correction information in the gamma chip in the control board of the display device, (Hsieh, [0011], “To sum up, the driving apparatus of the display panel and the operating method thereof provided by the embodiments of the invention can generate the test frame data representing the test pattern by using the BIST circuit.  The grayscale of the test pattern can be dynamically set according to the grayscale parameter included in the test command from an external apparatus (e.g., a test system).  Thus, the test frame data generated by the BIST circuit can be applied to adjust and calibrate display parameters (e.g., gamma curves and/or color temperatures).  Because the driving apparatus can self-generate the test frame data representing the test pattern, the external apparatus (e.g., the test system) is not required to transmit the test frame data required for the measurement with a video interface.”)
	the data collected by the sensor board of the testing machine is adjusted and then transmitted to the processor, and (Hsieh, [0037], [0021], “More specifically, with these databases, the test system 10 may calculate a plurality of display setting parameters, for example, a red gamma curve, a green gamma curve, a blue gamma curve, a color temperature and/or other display setting parameters.  The display setting parameters may include information associated with the test frame data.  After calculating the display setting parameters, the test system 10 may store the display setting parameters into a memory (not shown) of the driving apparatus 100 (e.g., an one-time programming (OTP) circuit, an electrically erasable programmable read only memory (EEPROM) or any other memory) through a command interface circuit of the driving apparatus 100.”)
	the pattern generator of the testing machine transmits a preset image to the display panel. (Hsieh, [0022], “Based on a design requirement, in some other embodiments, the driving apparatus 100 may be coupled to a storage device (not shown).  After calculating the display setting parameters, the test system 10 may store the display setting parameters in the storage device (not shown) through the driving apparatus 100.  The driving apparatus 100 may drive the display panel 11 to display images according to the display setting parameters stored in the storage device.”)
Consider Claim 9:
	Hsieh discloses the debugging method according to claim 8, wherein the pattern generator of the testing machine communicates with a digital gamma circuit on the display panel through a bidirectional serial bus. (Hsieh, [0023], “For instance, the command interface circuit 110 may be a serial peripheral interface (SPI) circuit, an inter-integrated circuit (I.sup.2C) interface circuit or any other command interface circuit.”)
Consider Claim 12:
	Hsieh discloses a display device, wherein the display device comprises a display panel and a driver circuit, and the driver circuit comprises: (Hsieh, See Abstract.)
(Hsieh, [0023], “In the embodiment illustrated in FIG. 1, the driving apparatus 100 can include at least a command interface circuit 110, a built-in self test (BIST) circuit 120 and a driving circuit 130.  The driving circuit 130 may drive the display panel 11 to display an image.  The implementation manner of the driving circuit 130 is not limited in the invention.  For instance, the driving circuit 130 may include at least a conventional source driving circuit or another driving circuit.  ”)
	wherein the control board integrates a gamma chip; and (Hsieh, [0011], [0021], [0028] “In the embodiment illustrated in FIG. 3, the driving apparatus 300 includes a command interface circuit 110, a BIST circuit 120, a drive unit 130, a video interface circuit 310 and a multiplexer circuit 320.  The command interface circuit 110, the BIST circuit 120 and the driving circuit 130 illustrated in FIG. 3 may be inferred with reference to the description related to the embodiment illustrated in FIG. 1 and thus, will not be repeatedly described.”)
	a source driver board, (Hsieh, [0011], [0021], [0028] “In the embodiment illustrated in FIG. 3, the driving apparatus 300 includes a command interface circuit 110, a BIST circuit 120, a drive unit 130, a video interface circuit 310 and a multiplexer circuit 320.  The command interface circuit 110, the BIST circuit 120 and the driving circuit 130 illustrated in FIG. 3 may be inferred with reference to the description related to the embodiment illustrated in FIG. 1 and thus, will not be repeatedly described.”)
	wherein the source driver board comprises a memory, and the memory stores gamma correction information, wherein (Hsieh, [0011], [0021], “More specifically, with these databases, the test system 10 may calculate a plurality of display setting parameters, for example, a red gamma curve, a green gamma curve, a blue gamma curve, a color temperature and/or other display setting parameters.  The display setting parameters may include information associated with the test frame data.  After calculating the display setting parameters, the test system 10 may store the display setting parameters into a memory (not shown) of the driving apparatus 100 (e.g., an one-time programming (OTP) circuit, an electrically erasable programmable read only memory (EEPROM) or any other memory) through a command interface circuit of the driving apparatus 100.”)
	the gamma chip obtains the gamma correction information from the memory, and the gamma chip converts the obtained gamma correction information info an actually (Hsieh, [0031], “The driving circuit 130 can be coupled to the output terminal of the multiplex circuit 320.  In step S470, the driving circuit 130 may drive the display panel 11 to display an image according to the test frame data or the video frame data output from the output terminal of the multiplex circuit 320.  In the test mode, the image is the test pattern 12.  In the normal operation mode, the image is a normal image.”)
Consider Claim 13:
	Hsieh discloses the display device according to claim 12, wherein the control board further comprises a timing control chip, and the timing control chip reads the pre-stored gamma correction information from the source driver board and stores the gamma correction information in the gamma chip. (Hsieh, [0032], “FIG. 5 is a schematic circuit block diagram illustrating the BIST circuit 120 depicted in FIG. 1 and/or FIG. 3 according to an embodiment of the invention.  In the embodiment illustrated in FIG. 5, the BIST circuit 120 includes a resolution register 121, a test pattern register 122, a synchronization signal generation circuit 123 and a test pattern generation circuit 124.  It is assumed here that the test command 10a of the test system 10 has at least one resolution parameter and at least one pattern parameter.  The pattern parameter includes the grayscale parameter.  The resolution parameter from the command interface circuit 110 may be stored in the resolution register 121, and the pattern parameter from the command interface circuit 110 may be stored in the test pattern register 122.”)
Consider Claim 14:
	Hsieh discloses the display device according to claim 12, wherein the memory comprises a programmable memory chip, and the gamma correction information is stored in the programmable memory chip. (Hsieh, [0011], [0021], “More specifically, with these databases, the test system 10 may calculate a plurality of display setting parameters, for example, a red gamma curve, a green gamma curve, a blue gamma curve, a color temperature and/or other display setting parameters.  The display setting parameters may include information associated with the test frame data.  After calculating the display setting parameters, the test system 10 may store the display setting parameters into a memory (not shown) of the driving apparatus 100 (e.g., an one-time programming (OTP) circuit, an electrically erasable programmable read only memory (EEPROM) or any other memory) through a command interface circuit of the driving apparatus 100.”)
Consider Claim 15:
	Hsieh discloses a display device driving method, applied to the display device according to claim 11, wherein the driving method comprises the following steps:
	reading pre-stored gamma correction information from a source driver board in the display device and storing the gamma correction information in a gamma chip in a control board of the display device; and (Hsieh, [0011], “To sum up, the driving apparatus of the display panel and the operating method thereof provided by the embodiments of the invention can generate the test frame data representing the test pattern by using the BIST circuit.  The grayscale of the test pattern can be dynamically set according to the grayscale parameter included in the test command from an external apparatus (e.g., a test system).  Thus, the test frame data generated by the BIST circuit can be applied to adjust and calibrate display parameters (e.g., gamma curves and/or color temperatures).  Because the driving apparatus can self-generate the test frame data representing the test pattern, the external apparatus (e.g., the test system) is not required to transmit the test frame data required for the measurement with a video interface.”)
	converting, by the gamma chip in the control board of the display device, the gamma correction information into an actually required gamma voltage to drive a display panel of the display device. (Hsieh, [0031], “The driving circuit 130 can be coupled to the output terminal of the multiplex circuit 320.  In step S470, the driving circuit 130 may drive the display panel 11 to display an image according to the test frame data or the video frame data output from the output terminal of the multiplex circuit 320.  In the test mode, the image is the test pattern 12.  In the normal operation mode, the image is a normal image.”)
Consider Claim 16:
Hsieh discloses the display device driving method according to claim 15, wherein the control board of the display device comprises a timing control chip; and in the step of reading pre-stored gamma correction information from a source driver board in the display device and storing the gamma correction information in a gamma chip in a control board of the display device, the timing control chip reads the pre-stored gamma correction information from the source driver board and stores the gamma correction information in the gamma chip in the control board of the display device. (Hsieh, [0037], “The blocks of the BIST circuit 120, the driving circuit 130 and/or the test pattern generation circuit 124 may be implemented not only by a logic circuit (i.e., hardware) on an integrated circuit, but also by software through a central processing unit (CPU).  In the latter case, related functions of the BIST circuit 120, the driving circuit 130 and/or the test pattern generation circuit 124 may be implemented as programming codes of software (i.e., programs).  For example, the BIST circuit 120, the driving circuit 130 and/or the test pattern generation circuit 124 may be implemented by using general programming languages (e.g., C or C++) or other suitable programming languages.  The aforementioned software (i.e., the programs) may be accessed by a computer (or the CPU) and recorded/stored in a read only memory (ROM), a storage device (or referred to as a recording medium) and/or a random access memory (RAM).  Additionally, the programs may be accessed from the recording medium and executed by the computer (or the CPU) to accomplish the related functions.  As for the recording medium, a non-transitory computer readable medium, such as a tape, a disk, a card, a semiconductor memory or a programmable logic circuit, may be used.  In addition, the programs may be provided to the computer (or the CPU) through any transmission medium (e.g., a communication network or radio waves).  The communication network is, for example, the Internet, wired communication, wireless communication or other communication media.”)
Consider Claim 17:
	Hsieh discloses the display device driving method according to claim 15, wherein in the step of reading pre-stored gamma correction information from a source driver  (Hsieh, [0011], [0022], [0021], “More specifically, with these databases, the test system 10 may calculate a plurality of display setting parameters, for example, a red gamma curve, a green gamma curve, a blue gamma curve, a color temperature and/or other display setting parameters.  The display setting parameters may include information associated with the test frame data.  After calculating the display setting parameters, the test system 10 may store the display setting parameters into a memory (not shown) of the driving apparatus 100 (e.g., an one-time programming (OTP) circuit, an electrically erasable programmable read only memory (EEPROM) or any other memory) through a command interface circuit of the driving apparatus 100.”)
Consider Claim 18:
	Hsieh discloses the display device driving method according to claim 15, wherein the pre-stored gamma correction information is obtained after burning by a testing machine. (Hsieh, [0011], “Thus, the test frame data generated by the BIST circuit can be applied to adjust and calibrate display parameters (e.g., gamma curves and/or color temperatures).  Because the driving apparatus can self-generate the test frame data representing the test pattern, the external apparatus (e.g., the test system) is not required to transmit the test frame data required for the measurement with a video interface.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. U.S. Patent Application Publication No. 2019/0197929 A1 as applied to claim 1 above, in view of Yu et al. U.S. Patent Application Publication No. 2010/0020111 A1 hereinafter Yu and further in view of Wu et al. U.S. Patent Application Publication No. 2013/0314447 A1 hereinafter Wu.

Consider Claim 2:
	Hsieh discloses the debugging method according to claim 1, after the step of burning, by a testing machine, the gamma correction information into a source driver board of the display device, further comprising a check step: (See claim 1)
	Hsieh however does not specify reading the burned gamma correction information from the source driver board and checking it against the gamma correction information in the testing machine, wherein if the check succeeds, the product is shipped normally, and if the check fails, the gamma correction information is generated and burned again. 
	Yu teaches it was a known technique in the art that when programming, reading the burned gamma correction information from the source driver board and checking it against the gamma correction information in the testing machine, and if the check fails, the gamma correction information is generated and burned again. (Yu, [0012], “An object of the present invention is to provide a display device, and a method for driving the same, in which presence of an error in a driving data is determined by using a check SUM data, and, if there is the error in the driving data, the driving data is transmitted from an external memory to a built-in memory again for maintaining the driving data stored in the built-in memory the same with the driving data stored in the external memory, always.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the checking technique as disclosed in Yu as this was known by those having ordinary skill in the art for the purpose of preventing driving data is liable to be distorted by external noise or static electricity in a process the driving data is transmitted from the external memory to the built-in memory. (Yu, [0009])
	Wu however teaches it was a known technique by those having ordinary skill in the art that after programming data, into memory, to perform a check to ensure the data was written correctly and therefore teaches wherein if the check succeeds, the product is shipped normally. (Wu, [0087], “At step 126, appropriate action may be taken for a passing display.  Appropriate action for a passing display may include terminating display calibration operations and shipping device 10 with the passing display to an end-user, passing device 10 with the passing display onto a subsequent calibration station or test station for calibrating or testing other components of device 10, or passing device 10 onto subsequent manufacturing stations for further assembly of device 10.”)
	It therefore would have been obvious to those having ordinary skill in the art to provide additional steps such as passing or failing a device as this was known in the art in view of Wu and would have been used for the known purpose of providing the consumer with a fully calibrated device or for testing. (Wu, [0087])

Consider Claim 3:
	Hsieh in view Yu in view of Wu discloses the debugging method according to claim 2, wherein the step of reading the burned gamma correction information from the if the check succeeds, the product is shipped normally; and if the check fails, the gamma correction information is generated and burned again, comprises: calculating a first checksum based on the gamma correction information burned into the source driver board of the display device; re-reading the gamma correction information burned into the source driver board of the display device, and calculating a second checksum; and determining whether the first checksum and the second checksum are equal, wherein if they are equal, the check succeeds; and if they are not equal, the check fails. (Yu, [0018], “The first check SUM data includes a first red check SUM data generated with reference to the red driving data stored in the first storage unit, a first green check SUM data generated with reference to the green driving data stored in the first storage unit, and a first blue check SUM data generated with reference to the blue driving data stored in the first storage unit, wherein the first red check SUM data is generated by a method including the steps of generating a SUM red driving data by summing of all of the red driving data each having n bits, discarding overflow bits exceeding the n bits from the SUM red driving data to generate the SUM red driving data of n bits, and adding an 1 to a least significant bit of the n bit SUM red driving data, and inverting logic of all bits of the n bit SUM red driving data having the 1 added thereto, the first green check SUM data is generated by a method including the steps of generating a SUM green driving data by summing of all of the green driving data each having n bits, discarding overflow bits exceeding the n bits from the SUM green driving data to generate the SUM green driving data of n bits, and adding an 1 to a least significant bit of the n bit SUM green driving data, and inverting logic of all bits of the n bit SUM green driving data having the 1 added thereto, and the first blue check SUM data is generated by a method including the steps of generating a SUM blue driving data by summing of all of the blue driving data each having n bits, discarding overflow bits exceeding the n bits from the SUM blue driving data to generate the SUM blue driving data of n bits, and adding an 1 to a least significant bit of the n bit SUM blue driving data, and inverting logic of all bits of the n bit SUM blue driving data having the 1 added thereto.”)

Consider Claim 4:
	Hsieh in view Yu in view of Wu discloses the debugging method according to clam 3, wherein the testing machine comprises a processor, and in the step of determining whether the first checksum and the second checksum are equal, wherein if they are equal, the check succeeds: and if they are not equal, the check fails, the first checksum and the second checksum are calculated by the processor.(Yu, [0090], [0096], “Because existence of an error in the drive data stored in the second storage unit is verified by using the check SUM data, and, if there is the error as a result of verification, the drive data is re-transmitted from the first storage unit to the second storage unit, the drive data in the second storage unit can always be maintained the same with the drive data in the first storage unit by detecting and correcting the error even if the error takes place at the drive data supplied to the second drive unit due to noise at the time of transmission of the drive data from the first storage unit to the second storage unit.”)


Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. U.S. Patent Application Publication No. 2019/0197929 A1 as applied to claim 5 above, and further in view of Wang et al. U.S. Patent Application Publication No. 2020/0225296 A1 hereinafter Wang.

Consider Claim 10:
	Hsieh discloses the debugging method according to claim 8, wherein the sensor board comprises a microprogrammed control unit; and m the step of obtaining, by a  (Hsieh, [0011], [0037], [0021], [0023], “For instance, the command interface circuit 110 may be a serial peripheral interface (SPI) circuit, an inter-integrated circuit (I.sup.2C) interface circuit or any other command interface circuit.”)
	Hsieh however while suggesting any type of communication could be used however does not specify specifically the use as a universal asynchronous receiver/transmitter.
	Wang however teaches it was a technique known in the art to use for testing interfaces, a universal asynchronous receiver/transmitter. (Wang, [0025], [0048], [0045] “As an optional implementation, the display module test platform provided in this embodiment further includes a UART (Universal Asynchronous Receiver-Transmitter) interface 5.  The UART interface 5 is connected to the core processor 1 and is configured to return test information of the display module 2 to be tested.  A UART is a USB for asynchronous communication, and can implement full-duplex transmission and reception.  In an embedded design, the UART is used for communicating with a PC.  In this embodiment, the UART interface 5 is also connected to the PC to transfer debugging information and test information.”)
	It therefore would have been obvious to those having ordinary skill in the art to utilize a type of communication such as universal asynchronous receiver/transmitter as this was a known technique in the art and would have been utilized for the purpose of providing a simple communication protocol for implementing full-duplex transmission and reception. (Wang, [0045])

Claim Rejections - 35 USC § 103
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. U.S. Patent Application Publication No. 2019/0197929 A1 as applied to claim 5 above, and further in view of Wu et al. U.S. Patent Application Publication No. 2013/0314447 A1.

Consider Claim 11:
	Hsieh discloses the debugging method according to claim 5, wherein in the step of obtaining, by a sensor board of the testing machine, brightness and flicker data information of the panel after startup of the display device, and performing verification again, the obtained brightness and flicker data information of the panel after startup of the display device are verified against the gamma correction information, however does expressly specify steps of if the verification succeeds, the product is shipped normally: and if the verification fails, the gamma correction information is generated and burned again.
	Wu however teaches it was known to those having ordinary skill in the art that a normal part of the manufacturing process would entail if the verification succeeds, the product is shipped normally: (Wu, [0087], “At step 126, appropriate action may be taken for a passing display.  Appropriate action for a passing display may include terminating display calibration operations and shipping device 10 with the passing display to an end-user, passing device 10 with the passing display onto a subsequent calibration station or test station for calibrating or testing other components of device 10, or passing device 10 onto subsequent manufacturing stations for further assembly of device 10.”)
(Wu, [0089-0092], [0090], “At step 130, the generated display calibration data (e.g., the display calibration parameters) may be provided to device 10 (e.g., by uploading the display calibration data to the electronic device over path 46).”)
	It therefore would have been obvious to those having ordinary skill in the art to provide additional steps such as passing or failing a device as this was known in the art in view of Wu and would have been used for the known purpose of providing the consumer with a fully calibrated device or for testing. (Wu, [0087])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626